I fully concur in the majority's analysis and disposition of appellant's first assignment of error.
I respectfully dissent as to the majority's disposition of appellant's second assignment of error.  I find the trial court properly admitted the lab reports as business records.  The lab reports establish the requisite foundation for admitting the results of the appellant's blood test.
Appellant had the opportunity to subpoena the chemist responsible for preparing the lab report but failed to do so.
Accordingly, I would overrule appellant's second assignment of error and affirm the judgment of the trial court.
                             ____________________________________ JUDGE WILLIAM B. HOFFMAN
                             JUDGMENT ENTRY
CASE NO. 97-CA-49
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Municipal Court of Lancaster, Fairfield County, Ohio, is affirmed in part and reversed in part, and the cause is remanded to that court with instructions to suppress the evidence of the blood test, and proceed thereafter in accord with law and consistent with this opinion.  Costs to the State.